Citation Nr: 0211644	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  02-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA).  

2. Entitlement to service connection for the residuals of 
dental trauma.  

(The issue of entitlement to an increased rating for 
maxillary sinusitis, currently evaluated as 10 percent 
disabling will be the subject of a later decision.)  



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had more than 19 years and 8 months of active 
duty terminating with his retirement in August 2000.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran and his spouse testified at a hearing at the RO 
before the undersigned member of the Board in June 2002.  
During this hearing he raised the issue of service connection 
for erectile dysfunction.  This issue is referred to the RO 
for appropriate action.

It is unclear from the veteran's statement whether he is 
claiming entitlement to a total rating for compensation 
purposes based on individual unemployability.  It is 
requested that the RO contact the veteran in order to clarify 
this matter and, thereafter, take the appropriate action.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for sinusitis pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the notice and reviewing 
the appellant's response thereto, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  Residuals of a CVA are of service origin.  

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  


CONCLUSIONS OF LAW

1. Residuals of a CVA were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

2. Dental trauma was not incurred in nor aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 1991& Supp. 2001); 
38 C.F.R. § 3.381 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. In this case, the RO did have the 
benefit of the explicit provisions of VCAA, and, in an April 
2001 letter, informed the veteran of those provisions.

In addition, the RO specifically advised and notified the 
appellant of the evidence necessary to establish service 
connection and a higher rating in the Statement of the Case 
(SOC).  The Board finds that the discussions in the rating 
decisions, the SOC and RO letters sent to the veteran in 
effect informed him of the information and evidence that 
would needed to substantiate a claim and complied with VA's 
notification requirements.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

In addition, all records identified by the veteran have been 
obtained and he was informed in the April 2001 letter that he 
may submit evidence or that the VA would obtain any evidence 
he identified.  He was also given a VA examination and 
provided testimony at a hearing before the undersigned member 
of the Board sitting at the RO in June 2002.  The Board is 
satisfied that all relevant facts with respect to the 
veteran's claims have been properly developed and available 
evidence has been obtained.  Thus, the Board finds that the 
provisions of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Residuals of a CVA

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The veteran is seeking service connection for the residuals 
of a CVA.  He asserts that the stroke is documented in his 
service medical records.  The service medical records show 
that in April 1999, the veteran had complaints of left arm 
and face tingling and numbness.  It was noted that he had a 
history of coronary artery disease and hypertension.  He 
denied headache, vision change or diplopia.  He had no 
hearing changes, vertigo, dysarthria or dysphagia.  A CT scan 
study of the head was normal and a carotid Doppler study was 
without significant stenosis.  He was assessed as having had 
an internal capsule stroke.  On follow-up evaluation in late 
April 1999, it was noted that the veteran had had an acute 
stroke.  

An examination was conducted by VA in November 2000.  The 
veteran stated that he was an engineer in the Navy and had 
not worked since his retirement.  He reported having had a 
minor stroke.  He complained of headaches and dizziness.  He 
also noted having a seizure disorder, which he stated were 
"young strokes."  Neurological examination showed cranial 
nerves I through XII to be grossly intact.  There was no 
evidence of lateralizing of focal neurological deficits.  
Upper and lower extremities were within normal limits, motor 
function was normal, sensation to touch and pin prick was 
normal.  Reflexes were normal and there was no muscle atrophy 
noted.  The examiner stated that there were no residuals of a 
stroke and no objective findings to confirm the diagnosis.  
The veteran and his spouse testified at a hearing at the RO 
before a member of the Board in June 2002.  At that time the 
veteran stated that he experienced numbness in his hands and 
was taking medication to prevent another stroke.  The 
evidence shows that the veteran sustained a CVA during 
service, which is a chronic disease per se.  He currently 
complained of headaches and dizziness.  Accordingly, the 
Board finds that service connection for the residuals of the 
CVA.  warranted.  

Service Connection for Dental Trauma

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 1131.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(e).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The veteran claims service connection for the residuals of 
dental trauma.  In support of his claim, he has asserted, in 
his substantive appeal and at a hearing before the 
undersigned member of the Board in June 2002, that that he 
sustained dental trauma as a result of missing teeth and 
treatment he received during service, including irritation 
caused by his now ill-fitting dentures.  It is noted that the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service.  
See VAOPGCPREC 5-97.  The only assertion of true dental 
trauma is a contention that, while the veteran was on 
emergency leave to attend to surgery his mother was having in 
the mid-1970's, he passed out while in a hospital parking lot 
and struck his mouth.  He stated that he received treatment 
for dental trauma following this episode.  He has asserted, 
correctly, that there are no service dental records available 
from this period of time.  

Review of the service medical records, which do include 
records from the entire 1970's, shows no indication that the 
veteran sustained dental trauma during service.  There are no 
reports of complaints of injuries of the mouth or teeth 
during the 1970's or any other time.  These records also 
include a report of reenlistment examination, dated in 
November 1972, that shows missing teeth replaced by dentures 
across much of the veteran's upper mouth as well as several 
missing lower teeth.  Service dental records, which are dated 
from 1976, show a significant amount of dental treatment, but 
no demonstration that the veteran sustained dental trauma.  
While the veteran claims to have sustained dental trauma 
while on active duty, the medical evidence or records does 
not support his contention.  The dental treatment that the 
veteran received during service was not shown to be needed to 
treat trauma, nor does the treatment itself constitute dental 
trauma.  Under these circumstances, service connection is 
denied.  


ORDER

Service connection for the residuals of a CVA is granted.

Service connection for the residuals of dental trauma is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

